Exhibit 10.1
Compensation of Non-Employee Directors of Integra LifeSciences Holdings
Corporation
Effective as of the 2008 Annual Meeting of Stockholders of Integra LifeSciences
Holdings Corporation (the “Company”), the annual compensation payable to
non-employee directors of the Company will be as set forth below.
Directors will receive an annual equity grant, at their election, of 7,500
options or 1,875 shares of restricted stock, with the Chairman receiving 10,000
options or 2,500 shares of restricted stock.
Directors will also receive an annual retainer of $60,000, payable in one of
four ways, at their election: (1) in cash, (2) in restricted stock, (3) one half
in cash and one half in restricted stock or (4) in options to purchase common
stock (the number of options determined by valuing the options at 25% of the
fair market value of the common stock underlying the options), with a maximum of
7,500 options.
Cash payments will be paid in arrears on a quarterly basis. Options and
restricted stock will be granted on the date of the annual meeting of
stockholders at which directors are elected.
Options and restricted stock will vest on a quarterly basis and be fully vested
one year after the grant date. Options will expire on the eight year anniversary
of the grant date. The exercise price of options granted will be the closing
price of the Company’s common stock on the grant date, and restricted stock will
be valued based on the closing price of the Company’s common stock on the date
of the grant.
The Company will pay reasonable travel and out-of-pocket expenses incurred by
non-employee directors in connection with attendance at meetings to transact
business of the Company or attendance at meetings of the Board of Directors or
any committee thereof.

 

 